Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Sun Life Financial completes Preferred Share issue TORONTO, May 25 /CNW/ - Sun Life Financial Inc. (TSX, NYSE: SLF) today announced the successful completion of a Canadian public offering of $280 million of Class A Non-Cumulative Rate Reset Preferred Shares Series 8R (the "Series 8R Shares") at a price of $25.00 per share and yielding 4.35 per cent annually. The offering, initially for $250 million of Series 8R Shares, was increased to $280 million following exercise by the underwriting syndicate, co-led by Scotia Capital Inc., RBC Dominion Securities Inc. and TD Securities Inc., of an option to purchase an additional $30 million of Series 8R Shares. The Series 8R Shares were issued under a prospectus supplement dated May 13, 2010, which was issued pursuant to a short form base shelf prospectus dated April 1, 2009. Copies of those documents are available on the SEDAR website for Sun Life Financial Inc. at www.sedar.com. The Series 8R Shares are listed on the Toronto Stock Exchange under the ticker symbol SLF.PR.G. The Series 8R Shares have not been, and will not be, registered under the United States Securities Act of 1933, as amended, and, subject to certain exceptions, may not be offered, sold or delivered, directly or indirectly, in the United States of America or for the account or benefit of U.S. persons.
